1


            OFFlCE   OF THE AlTORNEY        GENERAL OF TEXAS
                                   AUSTIN




Honorable Paul Grogan
County Attorney
Montgomery County
Conroe, Texas
Dear Sir:
                                Opinion No. O-7401
                                Re:




            Ye have your recent
this department on the above s
your letter   as follows:




                          expended by the county will be
                               Services of various individuals
                      tary without compensation.
          "1 would appreciate au opinion from you at
     your convenience with reference to the above."
            'de observe     that you state in your letter that you find
no statutory   aut2orit.y     prohibiting the proposed expenditures of
Hon. Paul Grogan - Page 2


 county- funds. (Underscoring ours). May we respectfully          point out
 tnat tne courts naverepeatedly         held that county Commissioners
.Courts ma exercise only such authority as is conferred,           expressly
 cir by imp 1 lcation,    by the Constltution  and Statutes of this State
 and, therefore,       no expenditures of aounty funds may be made for
 any purposes unless authorized by the Conetltution         and/or Statutes.
 (underscoring      ours)
          We have carefully considered  the above question and fail
to find any Statute or other authority authorizing the expenditure
of county moxuL6sfor the purposes stated.
             Therefore,   we respectfully   answer your question   in the
negative.
             Xe ‘s~-e encloaiq    copies of our Opinions Nos. O-591, O-
5733 O-2419, O-4.483
                   and O-5003 which elaborate          fully the reasons
for kibiting       expenditures    of oounty funds in this Instance and
similar cases.
                                             Yours very truly




JNc : d jm
Enclosure6